Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 1 of 15 PageID 1

“yboTG
7 2 itil

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ont jh ty} PM 3:26
ORLANDO DIVISION 2019 JUL E 1 PH St 26

TRAVIS LONG
CASE NO.:

Plaintiff Ur a-A/- 12T)1-ORLS I T2S-

New Bern Transport Corporation d/b/a
Pepsi Beverages Company

Defendant(s).
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

TRAVIS LONG, Plaintiff herein, files this Complaint against NEW BERN
TRANSPORT COMPORATION d/b/a PEPSI BEVERAGES COMPANY, Defendant(s)
herein, and alleges:

1. This is an action under Title VII of the 1964 Civil Rights Act as amended,
42 U.S.C. Section 2000e-2(a) and Florida Civil Rights Act 760.01 et seq. for unlawful
employment practices on the basis of race, color and retaliation. Plaintiff suffered said
damages as a result of being subjected to race and color discrimination and from being
unlawfully retaliated against and terminated by Defendant(s)s after Plaintiff complained
about his treatment on countless occasions.

JURISDICTION AND VENUE

2. Defendant is a Florida corporation or Foreign corporation/entity engaged
in trade and commerce and doing and authorized to do business in the State of Florida in
Orange County, Florida and within this Court’s District.

3. This court has subject matter jurisdiction pursuant to Article III, Section 1

Pg. 1 of 15
Case 6:19-cv-01277-GAP-TBS Document 1 Filed 07/12/19 Page 2 of 15 PagelD 2

of the U.S. Constitution and 28 U.S.C. sections 1331, 1332 and 1343.

4. This Court has supplemental jurisdiction over state law claims discussed
below under 28 U.S.C. Section 1367(a) because they arise out of the same case or
controversy.

5. All conditions precedent to jurisdiction have occurred or been complied
with: a charge of discrimination was filed with the Equal Employment Opportunity
Commission and Florida Commission on Human Relations within three hundred days
and three hundred and sixty-five days of the acts complained of herein and Plaintiff's
Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment
Opportunity Commission's issuance of a right to sue letter. (See Exhibit “A”)

6. Venue is proper in U.S. District Court, Orlando Division, Orlando,
Florida, because Defendant’s principal place of business in Florida is located in Orange
County, Florida and all actions material to the complaint have occurred in Orange
County, Florida or within this District.

PLAINTIFF

7. The Plaintiff TRAVIS LONG is a natural person residing in Osceola
County Florida and was doing so at all times material to this action. Plaintiff worked as
a Delivery Supervisor with Defendant(s) throughout the Central Florida, but
specifically within the Orange County and Osceola County District/Region. On
January 8, 2016, Plaintiff was terminated by Defendant(s).

DEFENDANT(S)
8. The Defendant(s) NEW BERN TRANSPORT COMPORATION d/b/a

PEPSI BEVERAGES COMPANY, (hereinafter “Defendant(s)’”) are/is an active for-

Pg, 2 of 15
Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 3 of 15 PagelD 3

profit corporation and/or entity doing business in Florida with its principal place of
business at 1700 Directors Row, Orlando, FL 32809.
FACTS RELEVANT TO PLAINTIFF’S CAUSES OF ACTIONS AND CLAIMS

9. Plaintiff worked as a DELIVERY SUPERVISOR with Defendant(s) for
18 years until his employment was unjustifiably terminated. During this time, Plaintiff
was the only African American Delivery Supervisor at his job, received good evaluations
and was an exemplary employee. Plaintiff was discriminated against because of his race,
African American, he was subjected to a racially hostile work environment, he was
retaliated against for constantly complaining about unfair treatment, he was subjected to
disparate treatment and discriminatory treatment insofar as white employees were given
preferential treatment and disciplined differently than Affrican-Americans and minority
employees, and a less experienced, educated, and tenured white employees such as Kevin
Horton, was promoted over Plaintiff.

10. _—_In fact, as evidence of the racially hostile work environment Plaintiff
endured, in 2013-2014, Plaintiff sought a promotion to a District Leader position.
Plaintiff was told by Howard Corbett (white), who was a decision-maker and Market
Director that he, Plaintiff, “was “too big, black and bald-headed and that’s why he wasn’t
promoted”. On other occasions, Plaintiff was told that the store managers were normally
“white males” and that they would be intimidated by Plaintiff because of his race and
appearance.

11. In September/October 2014, 2 to 3 months after Chuck Adams (‘Adams”),
white, arrived at Pepsi as Sales Operations Manager and Plaintiff's Supervisor, Adams

told Plaintiff that he, Adams, had been told that Plaintiff “wouldn’t like you if you were

Pg. 3 of 15
Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 4 of 15 PagelD 4

white or didn’t like sports”. To Plaintiff subjectively, and objectively as well, this was a
racist and unfair statement. Adams repeated the same statement again several months
later. Plaintiff responded by saying that was untrue and informed Adams that Plaintiff
listen to and like country music and Plaintiffs wife is half- white.

12. October 31, 2014 Adams asked for “Interventions” for employees Josh
and Alfred for safety incidents. In previous email Adams instructed Plaintiff to print out
the interventions indicating that Plaintiff had spoken with them so we could discuss.
Adams “called Plaintiff out” and belittled him about not having the “Interventions”.
Plaintiff explained he in fact had them and retrieved them off the printer. Adams never
talked to white managers or supervisors in this demeaning manner.

13. | November 7, 2014 Adams was condescending, demeaning and arrogant
towards Plaintiff, when Plaintiff tried to show him the “job hurt” paperwork. During the
conversation Adams stated that if someone called the speak-up line, he would circle their
name, referring to Plaintiff and intimating that he did not need Plaintiff's opinion or
input. Again, Adams never belittled or talked down to white managers or supervisors in
this demeaning or threatening manner.

14. | November 13, 2014 Adams sent an email around instructing employees to
be 100% focused on EDOT (Electronic Department of Transportation). Adams arrived in
an office when Donna Minor (white) was showing Plaintiff the EDOT program. Plaintiff
explained he was following along with her on the computer and Adams stated “shut it
down” to Plaintiff. To this point, Adams was again attempting to be rude, and

condescending in front of the class towards Plaintiff.

Pg. 4 of 15
Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 5 of 15 PagelD 5

15. Likewise, on November 25, 2014 Adams stated to a colleague Kevin
Floyd (white) that Plaintiff was blind because Plaintiff [we] did not know how to use
Report Builder. Adams stated this to Floyd in front of 2-3 of Plaintiff's peers. Again, it
appeared to be an attempt to belittle Plaintiff in front of co-workers and others.

16. From November 27, 2014 until Plaintiff's termination, on numerous
occasions Adams has commented, or criticized or verbally reprimanded Bay Driver’s
about their shoes, jackets, socks. Bulk Drivers which were under the same rules never got
mentioned, criticized or verbally reprimanded. Plaintiff was the Supervisor over the Bay
Drivers, who were African-American or Latino. However, Montgomery and Morse are
both white supervisors over the Bulk department. Bulk offenders/drivers: Campbell -
wore earrings every day, Ballard-didn’t wear safety shoes every day as required,
Coleman-didn’t wear safety shoes every day as required, Chinea-earrings every day,
which are prohibited. These Bulk Driver’s were all white, were not disciplined, yet the
Bay Driver’s were disciplined if they or Plaintiff violated any of these rules.

17. As further evidence of the discriminatory and adverse treatment Plaintiff
endured compared to his white counterparts, from December 2, 2014 until Plaintiff's
termination Adams continued to delay and refuse to approve the Travel & Expenses in a
timely fashion for Plaintiff; however, Adams was prompt to approve the travel and
expenses in a timely fashion for the white supervisors.

18. Ina February 2015, Plaintiff attended a meeting with Chuck Adams
(W/M), Dave Montgomery (W/M), Dan Shorten (W/M), Mike Garcia (H/M), Devon
Morse (W/M) and Plaintiff, Travis Long (B/M) While discussing the employees of the

Bay Department, Adams made statement about Eli Rios (Hispanic) by stating “Why is he

Pg. 5 of 15
Case 6:19-cv-01277-GAP-TBS Document 1 Filed 07/12/19 Page 6 of 15 PagelD 6

even working here, does he even speak English?” It was typical for Adams to make
derogatory statements and comments about minorities and never get disciplined.

19. On April 28, 2015, Plaintiff attended a meeting with Kevin Floyd (Unit
Manager), Chuck Adams (Sales Operation Manager), Traci Rue (HR Rep). This meeting
was precipitated because Plaintiff bid on jobs and supposedly did not “get permission”
from Adams and/or Floyd. However, this was not a policy and white supervisors always
made bids on jobs without “permission”. When a white supervisor made bids for jobs or
sought a promotion it was called “showing initiative”. For example, Plaintiff bid on a job
with Greg Hoke and Plaintiff was not given an interview. Plaintiff asked Hoke why he
was not afforded an interview like the white applicants and was told by Hoke that “HR
has not given the okay on you”. Thereafter, Plaintiff asked Adams why he was being
held back and Adams informed Plaintiff he did not get alignment from him and Floyd.
This did not occur with white supervisors.

20. On July 29, 2015, Plaintiff had a Mid-year meeting with Adams. Plaintiff
asked Adams if Plaintiff would be supported for an SDL role which is a promotion and
position Plaintiff applied for. Adams advised Plaintiff that he, Adams, does not support
Plaintiff for the SDL role in Orlando because these positions have been pre-determined.
Adams advised Plaintiff that Plaintiff was not in the plans to be moved up. Typically,
employees place their name in for the position and are interviewed. However Plaintiff
was not afforded that opportunity. This position was given to Amelia Zabel, who is a
white female, who had 4-5 years of experience while Plaintiff had seventeen (17) years of

experience at the time and superior credentials.

Pg. 6 of 15
‘, Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 7 of 15 PagelID 7

21. As more evidence of the discriminatory and hostile attitude towards
Plaintiff, on August 18, 2015 Nelson (white) did not get Walgreens Store #10566 order
back out in the system as instructed. However, Adams and Floyd blamed Plaintiff for
Nelson’s failure and refusal to get the order back out. This was not even Plaintiffs
responsibility yet Plaintiff was unfairly verbally reprimanded in front of the rest if the
management team.

22. On September 1, 2015 Lester Wilson did not finish his route and
proceeded to bring 6-7 stops back to the office. Plaintiff informed Nikki Moore (W/F)
that her 2 downtown stops would not make it and Plaintiff would call her in 10 minutes to
explain. Within 5 minutes, Adams called Plaintiff and began to berate Plaintiff and ask
why “Plaintiff didn’t get Nikki’s orders out and why Plaintiff didn’t communicate to
Nikki.” Adams did not even give Plaintiff the opportunity to explain Plaintiff had told
Moore what the situation was and Moore wasn’t telling Adams the truth. In fact, Plaintiff
personally delivered the stops that afternoon. Adams did not interact with white
supervisors in this manner or berate them unfairly and unjustifiably.

23. On October 6, 2015 Plaintiff had a Driver’s meeting with Chuck Adams
(My Supervisor) and Rory Anderson (Local Control and Compliance Officer) in
attendance. Protocol and Procedures on breaks and how to take them were explained.
Neither gave Plaintiff any indications that the information that Plaintiff provided and
informed them as the manner in which the drivers were to take breaks was incorrect or
violated any rules, regulations or policies.

24. The October 6, 2015 meeting is very important as this was subsequently

used as a pretext and basis to unfairly terminate Plaintiff on January 8, 2016. To this

Pg. 7 of 15
Case 6:19-cv-01277-GAP-TBS Document 1 Filed 07/12/19 Page 8 of 15 PagelD 8

point on November 25, 2015 at a meeting with Katie Baird, Chuck Adams and Kevin
Floyd falsely stated that Plaintiff told drivers to falsify their breaks. However, this was
patently and unequivocally false and Plaintiff does not believe any driver(s) actually
stated that as Plaintiff never told a driver to falsify records. Additionally, Plaintiff asked
for the statement (s) of who allegedly said this but was denied access to them. Moreover,
none of the drivers who supposedly made these statements or who allegedly falsified
documents were fired; yet, Plaintiff (black) and Mike Garcia (Hispanic) were both
terminated.

25. In fact, in contradiction to the assertion that Plaintiff told drivers to falsify
records, on October 28, 2015 Plaintiff actually suspended Damien Camacho for falsifying
documents. Additionally, in previous years Plaintiff had terminated employees for
falsifying documents (for example, Victor Lopez, Terry Speed, Giovanni Santana).

26. On October 29, 2015, Plaintiff attended a Bay Delivery meeting with
Adams. At the end of the meeting Adams stated there was “‘a lack of synergy” amongst
Dan Shorten (white), Mike Garcia (Hispanic), and Plaintiff (black), and informed us “In
less than a year there will be a different group here”. Interestingly, only Dan Shorten
remains employed with Pepsi of the three (3).

27. Onthe morning of November 25, 2015, while speaking with Mike Garcia
and Plaintiff, Adams again stated that he doesn’t know why Eli Rios is employed with
Pepsi because Rios “doesn’t speak English well’. Again, as previously alleged, Adams
constantly made similar racist comments without repercussions.

28. Additional and other incidents of preferential treatment afforded whites

and not blacks include: (A) Chuck Adams (W/M) sent text of “Nothing compares to

Pg. 8 of 15 .
, Case 6:19-cv-01277-GAP-TBS Document 1 Filed 07/12/19 Page 9 of 15 PagelD 9

you” video to 2 male employees in Ocala implying these employees were a couple. This
is considered inappropriate conduct at Pepsi and if Plaintiff, or a black employee had
done this they would have been reprimanded, if not terminated. Nothing was done to
Adams. (B) Tony Todd (W/M) called an African-American employee a “boy” which is a
racially demeaning term. This was referred to HR and he was told by HR to apologize but
he refused. Nothing was done to him. (C) Sexual harassment complaint filed against
Brooks Turton (white) by another male employee. Nothing was done to Turton as a result
of this complaint. Interestingly, Turton’s wife worked in HR and other male employees
had made similar/same sexual harassment complaints about Turton. However, Turton
was never terminated or suspended or even reprimanded.

29. As further evidence of the discrimination Plaintiff was subjected to and
the pattern of discriminatory and unfair treatment of Plaintiff by Defendant(s), in 2013,
Kevin Horton (W/M) was promoted as Sales District Leader (SDL) over Plaintiff.
Horton had less time (or less seniority) than Plaintiff. Horton had less education or no
formal education. To this point, Plaintiff had an Associate Degree at the time. Also,
Horton has no Warehouse or Delivery Supervisor experience while Plaintiff had 8-9
years of experience. Likewise, in late 2015, Brittany Honor (Female) was hired and
promoted to Sales District Leader over Plaintiff. Honor had less experience,
qualifications and seniority than Plaintiff, and in fact, Honor simply put her name in and
was told to report to Orlando as she was promoted, without a formal interview.

30. In addition to the facts and allegation in paragraph 29, Amelia Zabel
(White Female) was promoted to Sales District Leader (SDL) in 2015. Zabel did not

interview for the position but was simply promoted. She did not even know she was

Pg. 9 of 15
‘, Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 10 of 15 PagelD 10

being promoted to the Orlando position until she was given the job. Although she had a
BA degree and Plaintiff had an AA degree, Plaintiff had more experience as a
Warehouse Supervisor and Delivery Supervisor, more seniority and Plaintiff had a CDL
Class “A” license and Zabel did not. In fact, Plaintiff met with Floyd when SDL (Sales
District Leader) role came open. This was in 2015. He explained that Plaintiff would be
wasting his time to put in for this promotion and to take my name out. Plaintiff was not
afforded an interview and Floyd advised Plaintiff, “It wouldn’t do any good”.

31. Additionally, besides the racially discriminatory conduct and racially
hostile work environment set forth herein, Plaintiff was retaliated against and was
actually suspended and terminated because Plaintiff continued to complain, question and
inquire about the unfair and disctiminatory treatment he was enduring, the lack of and
unfair promotion opportunities and the discriminatory conduct Plaintiff witnessed. In
fact, the last time Plaintiff complained about this was in September and October of 2015,
and Plaintiff was suspended November 25, 2015, a mere one (1) month or less later.
Plaintiff was never recalled to work and was ultimately terminated on January 8, 2016.

COUNT I: VIOLATIONS OF TITLE VII AGAINST DEFENDANT
(“Race discrimination” “Racial Harassment” “Retaliation”)

32. Plaintiff adopts by reference, as if set out fully and completely in this
Count, the following statements of this Complaint: Paragraphs 1 through 31.

33. Plaintiff has exhausted his administrative remedies as described in
paragraph 5 above and therefore all conditions precedent to filing suit under Title VII
have been met.

34. Defendant(s) by and through Defendant's agents, engaged in unlawful

Pg. 10 of 15
i Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 11 of 15 PageID 11

employment practices involving Plaintiff because of his race and color.

35. Defendant(s) by and through Defendant's agents, discriminated against
Plaintiff in connection with the compensation, terms, conditions and privileges of
employment or limited, segregated or classified Plaintiff in a manner that would deprive
or tend to deprive him of any employment opportunity or adversely affect his status
because of Plaintiff's race and color in violation of 42 U.S.C. Section 2000e-2(a).

36. Defendant, by and through Defendant's agents, classified Plaintiff in a
manner that deprived him of an equal employment opportunity that was provided to other
non-black employees similarly situated in violation of 42 U.S.C. Section 2000e-2(a).

37. Plaintiff, a black male, was subjected to harassment because of his race
and color in that Plaintiff was subjected to ongoing and constant racial] harassment and
hostile treatment in that he was the target of derogatory comments, treatment and
remarks as described in paragraphs 10, 11, 12, 13, 16, 15, 17, 18, 21, 22, 24, 26, 27 and
28 above which created a hostile work environment. Plaintiff complained, yet his
complaints were ignored or dismissed, and no remedial or disciplinary actions were
taken.

38. Plaintiff, a black male, was subjected to discrimination because of his
race and color in that Plaintiff was subjected to ongoing and constant racial
discrimination, including failure to be promoted in that he was the target of
discriminatory acts and/or omissions and denied promotion due to his race as described in
paragraphs 9 through 30 above. Plaintiff complained, yet his complaints were ignored or
dismissed, and no remedial or disciplinary actions were taken.

39. Plaintiff alleges that Defendant instituted a campaign of retaliation which

Pg. Hof 15
“y Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 12 of 15 PagelD 12

ultimately concluded in his employment termination as set forth in paragraph 31. This
retaliation was and is due to Plaintiff exercising Plaintiffs rights by complaining on
numerous occasions and opposing a racial discriminatory practice against his person
because of her race and color of skin as alleged in 10 through 30.

40. There was a direct casual connection between Plaintiff's protected
activities and Defendant’s subsequent adverse actions against him. In fact, of Plaintiff
would have known he would be retaliated against this would have dissuaded Plaintiff
from complaining about discriminatory and unfair conduct by the Defendant. As a direct
and proximate result of the aforementioned violations, Plaintiff has suffered injuries, loss
of income, loss of benefits, loss of reputation, embarrassment and humiliation,
inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe
emotional distress and anguish.

WHEREFORE, Plaintiff demands the following relief: compensatory damages,
lost benefits, lost income including back pay and front pay, prejudgment interest,
attorney’s fees and costs pursuant to Title VII, punitive damages, a trial by jury and any
other relief this court deems just and proper.

COUNT II: VIOLATIONS OF FCRA 760.01 AGAINST DEFENDANT
(“Race discrimination” “Racial Harassment” “Retaliation”)

41. Plaintiff adopts by reference, as if set out fully and completely in this
Count, the following statements of this Complaint: Paragraphs 1 through 31.

42. Plaintiff has exhausted his administrative remedies as described in
paragraph 5 above and therefore all conditions precedent to filing suit under the Florida

Civil Rights Act, 760.01 et seq. have been met.

Pg, 12 of 15
e

‘ Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 13 of 15 PagelD 13

43. Defendant(s) by and through Defendant's agents, engaged in unlawful
employment practices involving Plaintiff because of his race and color.

44. Defendant(s) by and through Defendant's agents, discriminated against
Plaintiff in connection with the compensation, terms, conditions and privileges of
employment or limited, segregated or classified Plaintiff in a manner that would deprive
or tend to deprive him of any employment opportunity or adversely affect his status
because of Plaintiff's race and color in violation of FCRA 760.01 et seq.,

45. Defendant, by and through Defendant's agents, classified Plaintiff in a
manner that deprived him of an equal employment opportunity that was provided to other
non-black employees similarly situated in violation of FCRA 760.01 et seq.,

46. Plaintiff, a black male, was subjected to harassment because of his race
and color in that Plaintiff was subjected to ongoing and constant racial harassment and
hostile treatment in that he was the target of derogatory comments, treatment and

remarks as described in paragraphs 10, 11, 12, 13, 16. 15, 17, 18, 21, 22, 24, 26, 27 and

 

28 above which created a hostile work environment. Plaintiff complained, yet his
complaints were ignored or dismissed, and no remedial or disciplinary actions were
taken.

47. Plaintiff, a black male, was subjected to discrimination because of his
race and color in that Plaintiff was subjected to ongoing and constant racial
discrimination, including failure to be promoted in that he was the target of
discriminatory acts and/or omissions and denied promotion due to his race as described in
paragraphs 9 through 30 above. Plaintiff complained, yet his complaints were ignored or

dismissed, and no remedial or disciplinary actions were taken.

Pg. 13 of 15
Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 14 of 15 PageID 14

48. Plaintiff alleges that Defendant instituted a campaign of retaliation which
ultimately concluded in his employment termination as set forth in paragraph 31. This
retaliation was and is due to Plaintiff exercising Plaintiff's rights by complaining on
numerous occasions and opposing a racial discriminatory practice against his person
because of his race and color of skin as alleged in 10 through 30.

49, There was a direct casual connection between Plaintiff's protected
activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff
would have known he would be retaliated against this would have dissuaded Plaintiff
from complaining about discriminatory and unfair conduct by the Defendant. As a direct
and proximate result of the aforementioned violations, Plaintiff has suffered injuries, loss
of income, loss of benefits, loss of reputation, embarrassment and humiliation,
inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe
emotional distress and anguish.

WHEREFORE, Plaintiff demands the following relief: compensatory damages,
lost benefits, lost income including back pay and front pay, prejudgment interest,
attorney’s fees and costs pursuant to FCRA 760.01 and punitive damages as set forth in
FCRA 760.11(5), a trial by jury and any other relief this court deems just and proper.

DATED this the Qty day of July 2019.

By: /S/ Frank T. Allen
FRANK T. ALLEN, ESQUIRE
Florida Bar No.: 0033464
THE ALLEN FIRM, P.A.
A Professional Association
605 E. Robinson Street, Suite 130
Orlando, FL 32801

Pg. 14 0f 15
_ Case 6:19-cv-01277-GAP-TBS Document1 Filed 07/12/19 Page 15 of 15 PagelD 15

Tel. (407) 481-8103

Fax (407) 481-0009

E-Mail: ALLENF551@aol.com

Trial Counsel and Attorneys for Plaintiff

4.
TRAVI ONG Ra

Pg, 15 of 15
